Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,530,634 B1 to Fan et al. (hereinafter as Fan).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Fan discloses a method for providing two-channel-based high-availability in a node cluster, the method comprising:
initiating, by a local control plane executing on a first node, a first state for an underlay control channel and a second state for a management control channel (see claim 1, col. 10, lines 32-34); 
determining, by the local control plane, whether a bidirectional forwarding detection (BFD) control packet has been received from the underlay control channel (see claim 1, col. 10, lines 38-40); 
in response to determining that the BFD control packet has been received from the underlay control channel (see claim 1, col. 10, lines 41-42): 

updating the first state with the first diagnostic code (see claim 1, col. 10, line 45); 
in response to determining that the BFD control packet was not received from the underlay control channel (see claim 2, col. 10, lines 53-55):
determining, by the local control plane, whether the BFD control packet has been received from the management control channel (see claim 2, col. 10, lines 56-58); 
in response to determining that the BFD control packet was received from the management control channel (see claim 2, col. 10, lines 59-60):
parsing, by the local control plane, the BFD control packet to extract a second diagnostic code (see claim 2, col. 10, lines 61-62); and
updating the second state with the second diagnostic code (see claim 2, col. 10, lines 63-64); 
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node (see claim 2, col. 10, lines 65-67); and
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node (see claim 2, col. 11, lines 1-3), 
initiating the switchover of services configured on the second node (see claim 2, col. 11, lines 3-4).


Regarding claim 3, Fan discloses the method of Claim 2, further comprising:
in response to determining that both the first state and the second state do not indicate that the second node is unreachable (see claim 3, col. 11, lines 5-8):
determining whether any of the first state and the second state indicates that the second node is down (see claim 3, col. 11, lines 9-10):
in response to determining that any of the first state and the second state indicates that the second node is down, initiating a switchover of services configured on the second node (see claim 3, col. 11, lines 11-14).

Regarding claim 4, Fan discloses the method of Claim 3, further comprising:
in response to determining that no BFD control packet has been received from the underlay control channel before a timeout, update the first state to indicate that the second node is unreachable (see claim 4, col. 11, lines 15-20).


in response to determining that no BFD control packet has been received from the management control channel before a timeout, update the second state to indicate that the second node is unreachable (see claim 5, col. 11, lines 21-25).

Regarding claim 6, Fan discloses the method of Claim 5, wherein the underlay control channel is established between a first virtual network interface card (“VNIC”) configured on the first node and a first VNIC configured on the second node; and wherein a management control channel established between a second VNIC configured on the first node and a second VNIC configured on the second node (see claim 6, col. 11, lines 26-32).

Regarding claim 7, Fan discloses the method of Claim 6, wherein the underlay control channel is established between a first physical network interface card (“PNIC”) configured on the first node and a first PNIC configured on the second node; and wherein the management control channel established between a second PNIC configured on the first node and a second PNIC configured on the second node (see claim 7, col. 10, lines 33-39).

Regarding claim 8, Fan discloses one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, 
initiating, by a local control plane executing on a first node, a first state for an underlay control channel and a second state for a management control channel (see claim 8, col. 11, lines 45-47); 
determining, by the local control plane, whether a bidirectional forwarding detection (BFD) control packet has been received from the underlay control channel (see claim 8, col. 11, lines 51-53); 
in response to determining that the BFD control packet has been received from the underlay control channel: parsing, by the local control plane, the BFD control packet to extract a first diagnostic code (see claim 8, col. 11, lines 54-57); and
updating the first state with the first diagnostic code (see claim 8, col. 11, line 58); 
in response to determining that the BFD control packet was not received from the underlay control channel: determining, by the local control plane, whether the BFD control packet has been received from the management control channel (see claim 9, col. 12, lines 3-7); 
in response to determining that the BFD control packet was received from the management control channel: parsing, by the local control plane, the BFD control packet to extract a second diagnostic code (see claim 9, col. 12, lines 8-11); and 
updating the second state with the second diagnostic code (see claim 9, col. 12, lines 12-13); 

in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating the switchover of services configured on the second node (see claim 9, col. 12, lines 18-20).

Regarding claim 9, Fan discloses the one or more non-transitory computer-readable storage media of Claim 8, wherein the first state initiated for the underlay control channel by the local control plane executing on the first node and the second state initiated for the management control channel are stored in memory of the local control plane (see claim 8, col. 11, lines 40-47).

Regarding claim 10, Fan discloses the one or more non-transitory computer-readable storage media of Claim 9, comprising additional instructions which, when executed by the one or more processors, cause the one or more processors to perform:
in response to determining that both the first state and the second state do not indicate that the second node is unreachable: determining whether any of the first state and the second state indicates that the second node is down: in response to determining that any of the first state and the second state indicates that the second node is down, initiating a switchover of services configured on the second node (see claim 9, col. 12, lines 18-21).

in response to determining that no BFD control packet has been received from the underlay control channel before a timeout, update the first state to indicate that the second node is unreachable (see claim 11, col. 12, lines 36-43).

Regarding claim 12, Fan discloses the one or more non-transitory computer-readable storage media of Claim 11, comprising additional instructions which, when executed by the one or more processors, cause the one or more processors to perform:
in response to determining that no BFD control packet has been received from the management control channel before a timeout, update the second state to indicate that the second node is unreachable (see claim 12, col. 12, lines 44-51).

Regarding claim 13, Fan discloses the one or more non-transitory computer-readable storage media of Claim 12, wherein the underlay control channel is established between a first virtual network interface card (“VNIC”) configured on the first node and a first VNIC configured on the second node; and wherein a management control channel established between a second VNIC configured on the first node and a second VNIC configured on the second node (see claim 13, col. 12, lines 52-59).


Regarding claim 15, Fan discloses a local control plane implemented in a host computer and configured to provide two-channel-based high availability in a node cluster, the local control plane comprising (see claim 15, col. 13, lines 1-3): 
one or more processors (see claim 15, col. 13, line 4); 
one or more memory units (see claim 15, col. 13, line 5); and 
one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by the one or more processors, cause the one or more processors to perform (see claim 15, col. 13, lines 6-9):
initiating, by a local control plane executing on a first node, a first state for an underlay control channel and a second state for a management control channel (see claim 15, col. 13, lines 10-12); 

in response to determining that the BFD control packet has been received from the underlay control channel: parsing, by the local control plane, the BFD control packet to extract a first diagnostic code (see claim 15, col. 13, lines 19-22); and 
updating the first state with the first diagnostic code (see claim 15, col. 13, line 23); 
in response to determining that the BFD control packet was not received from the underlay control channel: determining, by the local control plane, whether the BFD control packet has been received from the management control channel (see claim 16, col. 13, lines 35-39); 
in response to determining that the BFD control packet was received from the management control channel: parsing, by the local control plane, the BFD control packet to extract a second diagnostic code (see claim 16, col. 13, lines 40-43); and
updating the second state with the second diagnostic code (see claim 16, col. 14, lines 1-2); 
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node (see claim 16, col. 14, lines 3-5); and
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating the switchover of services configured on the second node (see claim 16, col. 14, lines 6-9).


Regarding claim 17, Fan discloses the local control plane of Claim 16, storing additional instructions which, when executed by the one or more processes, cause the one or more processors to perform:
in response to determining that both the first state and the second state do not indicate that the second node is unreachable (see claim 17, col. 14, lines 10-15):
determining whether any of the first state and the second state indicates that the second node is down (see claim 17, col. 14, lines 16-17):
in response to determining that any of the first state and the second state indicates that the second node is down, initiating a switchover of services configured on the second node (see claim 17, col. 14, lines 18-21).
Regarding claim 18, Fan discloses the local control plane of Claim 17, storing additional instructions which, when executed by the one or more processes, cause the one or more processors to perform:


Regarding claim 19, Fan discloses the local control plane of Claim 18, storing additional instructions which, when executed by the one or more processes, cause the one or more processors to perform: 
in response to determining that no BFD control packet has been received from the management control channel before a timeout, update the second state to indicate that the second node is unreachable (see claim 19, col. 14, lines 29-34).

Regarding claim 20, Fan discloses the local control plane of Claim 19, wherein the underlay control channel is established between a first virtual network interface card (“VNIC”) configured on the first node and a first VNIC configured on the second node; and wherein a management control channel established between a second VNIC configured on the first node and a second VNIC configured on the second node (see claim 20, col. 14, lines 35-41).




Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method for providing two-channel-based high-availability in a node cluster, the method comprising:
“determining, by the local control plane, whether the BFD control packet has been received from the underlay control channel;
in response to determining that the BFD control packet was received from the underlay control channel;
parsing, by the local control plane, the BFD control packet to extract a first diagnostic code;
updating the first state with the first diagnostic code;
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node; and
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating a switchover of services configured on the second node” in combination with other elements in claim 1.
	
The present application also relates to one or more non-transitory computer-readable storage media storing one or more computer instructions, when executed by one or more 
“determining, by the local control plane, whether the BFD control packet has been received from the underlay control channel;
in response to determining that the BFD control packet was received from the underlay control channel; 
parsing, by the local control plane, the BFD control packet to extract a first diagnostic code;
updating the first state with the first diagnostic code;
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node; and
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating a switchover of services configured on the second node” in combination with other recited elements in claim 8.

The present application also relates to a local control plane implemented in a host computer and configured to provide two-channel-based high availability in a node cluster, the local control plane comprising: 

determining, by the local control plane, whether the BFD control packet has been received from the underlay control channel;
in response to determining that the BFD control packet was received from the underlay control channel;
parsing, by the local control plane, the BFD control packet to extract a first diagnostic code;
updating the first state with the first diagnostic code;
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node; and
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating a switchover of services configured on the second node” in combination with other recited elements in claim 15.

The closest prior art, Sanguineti et al. (US Publication 2012/0155283 A1), teaches interworking exchange in which Bidirectional Forwarding Detection BFD state machine may propagate its UP state and DOWN state via a BFD control packet to an interworking function. 
A second prior art, Zhang et al. (US Publication 2008/0212483 A1), teaches sending Bidirectional Forwarding Detection BFD control packet from one of the two nodes to the other periodically such that of one node has not received the BFD control packet sent from the other node within an agreed period of time, there is a failure on the link between the two nodes.  Zhang also teaches that a first network device at one end would detect the state of one or more links of a second network device at the other end, the state of one or more links of the second network device is bound to the reliability detection mechanism session.  Zhang further teaches the network device obtains the link state information of the network device at the peer end through parsing the BFD session.
However, Sanguineti and Zhang, either when taken alone or in combination, fail to teach or make obvious the aforementioned features of the base claims above.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471